N. Anna Lloyd brought an action against the city of Toledo for personal injuries sustained by her through the alleged negligence of servants and employees of the city of Toledo in the course of a treatment given her while she was a patient in the Municipal Hospital. The court of common pleas sustained a motion of the defendant, the city of Toledo, for a judgment in its favor upon the pleadings. Plaintiff in error, N. Anna Lloyd, maintains that the action of the court constituted prejudicial error, and seeks a reversal of the judgment for that reason.
The pleadings, consisting of the amended petition, the third amended answer to the amended petition, and a reply, show without contradiction that the hospital in question is a municipal hospital maintained and operated as a public and charitable institution exclusively for the purpose of providing hospital accommodations and treatment for the sick and injured; that the city of Toledo has provided funds therefor; that the operation of the hospital has not shown a profit; that the hospital has been open to all persons who applied for its benefits and accommodations, to the limit of its capacity; and that rooms have been rented and service furnished for compensation to those who were willing and able to pay therefor, although the income from patients who pay was insufficient to completely maintain the hospital.
If the city was performing a governmental function in maintaining and operating this hospital, there is no liability.Aldrich v. City of Youngstown, 106 Ohio St. 342, 140 N.E. 164, 27 A.L.R., 1497.
In our judgment, the facts recited above, which are conceded by the pleadings, show that the hospital is a municipal institution maintained and operated at the expense of the city in the interest of and for the preservation of the public health, and that the municipality *Page 38 
in conducting the institution is performing a governmental function. The situation in this respect is not altered by the mere fact that there were some patients who paid for the accommodations and service. The rule is well settled that a municipal corporation is not liable for the torts of its officers and employees engaged in the operation of a municipal hospital, mainly at the public expense, to promote the public health.University of Louisville v. Metcalfe, 216 Ky. 339,287 S.W. 945, 49 A.L.R., 375, 379.
For the reasons given the court of common pleas did not err in sustaining the motion of the defendant for a judgment in its favor upon the pleadings.
Judgment affirmed.
LLOYD and RICHARDS, JJ., concur.